Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 24, 2015

                                       No. 04-15-00508-CR

                                       Jose B. SAUCEDA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2005CR1255
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER

        On August 27, 2015, appellant’s appointed counsel filed a “Motion to Abate Appeal,” in
which counsel expressed concern that appellant may not have a right to appeal despite the trial
court’s certification that this “is a plea-bargain case, but matters were raised by written motion
filed and ruled on before trial and not withdrawn or waived, and the defendant has the right of
appeal[.]” On September 1, 2015, we granted the motion and abated the cause to the trial court
to reconsider the accuracy of its certification of appellant’s right of appeal and enter an amended
certification if necessary.

        On September 18, 2015, the trial court filed a supplemental clerk’s record containing and
amended certification of appellant’s right of appeal. This certificate states this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s
record contains a written plea bargain, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by appellant; therefore, the trial
court’s certification accurately reflects that appellant’s case is a plea bargain case and appellant
does not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows appellant has
the right of appeal has been made part of the appellate record by October 12, 2015. See Daniels
v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
        All other appellate deadlines remain SUSPENDED pending our resolution of the
certification issue.



                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court